Exhibit 10.1 EDWARD A. MILLER P.O. Box 487 WHITESPRINGS, FLORIDA 15August2011 GreenPlanetGroup, Inc. 14988 N.78thWay, Suite103 Scottsdale,Arizona85260 Attention: Edmond Lonergan PresidentandChiefExecutive Officer Subject: RetirementfromBoardof Directors Ed: The intent of this letter is to inform you of my retirement from the Green Planet Group, Inc. Board of Directors. As you are aware from our recent discussions, I have had a lengthy history of health issues. This past year has been particularly challenging including an increase in the severity of already extremely serious cardiovascular problems. While changes in treatments and medications have provided some relief, my doctors have concluded that work-related activities and stress exacerbate the situation and therefore must be reduced or eliminated. Accordingly, this letter serves as formal notice that I will be resigning from my position as a Member of the Green Planet Group, Inc. Board of Directors effective 30 September, 2011 for health related reason. During the remaining weeks I am happy to assist with any appropriate transition of my duties and responsibilities. Ed, I have enjoyed working with you on all of the exciting opportunities the Green Planet Group has encountered as well as the challenges it has faced and surmounted. The Green Planet Group's accomplishments and position today are a testament to your leadership and strength of character. I urge you to continue moving forward on the pathway to success. I wish you and the entire Green Planet Group staff the very best of everything as you move into the future. Very sincerely, /s/ Edward A. Miller Edward A. Miller
